Citation Nr: 0433580	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-18 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating (i.e. higher 
than 0 percent) for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1954 to November 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for 
bilateral hearing loss and assigned a noncompensable (i.e., 0 
percent) evaluation.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (where a veteran timely appeals a rating 
initially assigned when service connection is granted, the 
Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claims when the 
disabilities may have been more severe than at other times 
during the course of the appeal).

The veteran initially requested, but subsequently waived, a 
videoconference hearing before a Veterans Law Judge (VLJ) of 
the Board.  38 C.F.R. § 20.704(e) (2004).

The Board recently, in December 2004, granted the veteran's 
motion to advance his case on the Board's docket.  The Board 
granted the motion because good or sufficient cause, i.e., 
his advanced age, supported doing this.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The competent, probative medical evidence of record 
reflects that the only valid audiological examination was the 
one conducted in September 2002.

3.  The September 2002 puretone audiometry air conduction 
test results, which were more advantageous to the veteran 
than the puretone audiometry bone conduction test results, 
showed hearing impairment levels of IV in the left ear and 
III in the right ear.


CONCLUSION OF LAW

The criteria have been met for a rating of 10 percent, but no 
higher, for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's July 2002 claim.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  The RO 
met this requirement here.  The first thing the RO did after 
receiving the veteran's July 2002 claim for service 
connection for hearing loss was to send its August 2002 VCAA 
letter.  The RO did not take any adjudicative action until 
October 2002, when it granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation, an evaluation that the veteran has appealed to 
the Board.  Thus, in compliance with Pelegrini, the RO 
provided the VCAA notification to the veteran prior to its 
initial adjudicative action on his claim.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words" and that it can be 
satisfied by a statement of the case (SOC) or supplemental 
SOC (SSOC) as long as the document meets the four content 
requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's August 
2002 letter informed the veteran of the application of the 
VCAA to his claim for service connection for hearing loss (as 
it then was).  This letter also explained what the evidence 
would have to show and the information still needed to show 
it in order to establish entitlement to service connection 
for this disorder.  In addition, the letter explained the 
respective responsibilities of the RO and the veteran in 
obtaining this information.  Further, the RO wrote: "[T]ell 
is about any additional information or evidence that you want 
us to try to get for you," and "[S]end us the evidence we 
need as soon as possible."  Thus, the RO complied with the 
VCAA notice content requirements, as it provided the 
information specified by Charles and Quartuccio and indicated 
to the veteran that he should promptly provide any 
information or evidence in his possession pertaining to his 
claim.  Moreover, although the veteran's claim now concerns 
whether he is entitled to a higher initial rating for hearing 
loss (as opposed to service connection, since that has been 
granted), VA is not required to provide additional VCAA 
notice concerning this downstream issue since VA already has 
given VCAA notice regarding the original service connection 
claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the veteran's service medical records (SMRs) and 
letters and treatment records from private physicians are on 
file, and the veteran has been afforded three VA authorized 
audiological examinations.  There is no indication that other 
private or Federal records exist that should be requested, or 
that any pertinent evidence was not received.  Indeed, the 
veteran submitted a May 2004 Statement in Support of Claim 
(VA Form 21-4138) in which he wrote that he had no other 
medical evidence to submit and requested that VA make its 
decision based on the evidence already submitted.  The RO 
thus complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Entitlement to an Initial Compensable Rating for Bilateral 
Hearing Loss

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test. 38 C.F.R. § 4.85 (2004).  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85 (2004).  To find 
the appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI. 
See 38 C.F.R. § 4.85, Table VI (2004).  The hearing 
impairment levels of both ears are then considered together 
to establish a disability rating for the hearing loss.  See 
38 C.F.R. § 4.85, Table VII (2004).  When the puretone 
threshold at each of the four frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the Roman numeral hearing 
impairment level is determined from either Table VI or Table 
VIa, whichever results in the higher numeral.  38 C.F.R. § 
4.86 (2004).

In a June 2002 letter, Dr. "S.L.H." stated that the veteran 
suffered from hearing loss and there was a possibility that 
this hearing loss was due to his in-service exposure to loud 
gun noises.  The veteran's wife submitted a statement 
indicating that the veteran's hearing has worsened over the 
years, and now requires her to speak loudly to the veteran 
and requires the veteran to turn up the volume very high on 
the television and radio.  A July 2002 letter from a 
Registered Nurse indicates that the veteran has a hearing 
problem that has worsened over time, and that it affects him 
when waiting on customers.

At a September 2002 VA authorized audiology examination, the 
veterans' pure tone audiometric air thresholds, in decibels, 
were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
30
65
65
70
57.5
Left ear
30
50
45
60
46.25

There was also a pure tone audiometric bone conduction test 
performed.  38 C.F.R. § 4.85 (2004) requires that a puretone 
audiometry test be performed, and does not specify whether it 
is to be an air conduction or bone conduction study.  The 
examiner characterized the validity of the above findings as 
"fair" for the air conduction responses and "good" for the 
bone conduction responses.  The examiner also noted that the 
veteran showed significantly worse hearing than what is 
reported above, but that, after some counseling, these 
results were felt to be an accurate assessment of his hearing 
sensitivity.  The threshold values of the September 2002 
puretone audiometric bone conduction study were either the 
same or lower at every decibel level, and the average was 
lower in both ears.  Although the examiner felt that the bone 
conduction responses were more accurate than the air 
conduction responses, he nevertheless believed the validity 
of the air conduction responses to be "fair."  Because the 
figures from the air conduction test are more beneficial to 
the veteran, and were deemed acceptable by the examiner, the 
Board will use the air conduction test figures to determine 
the veteran's level of hearing impairment.  See 38 C.F.R. 
§ 3.102 (2004) (where a reasonable doubt arises as to any 
point, such doubt will be resolved in favor of the veteran).

On the September 2002 speech recognition test, the veteran's 
scores were 88 percent in the right ear and 72 percent in the 
left ear.

Thus, on the September 2002 audiological examination, the 
veteran did not demonstrate an exceptional pattern of hearing 
under 38 C.F.R. § 4.86 (2004), and Table VI applies.  Under 
Table VI, the veteran's right ear, with a 57.5 average 
(rounded up to 58) and 88 percent on the speech recognition 
test results in a Roman numeral III.  The left ear, with an 
average of 46.25 and speech recognition of 72 percent, 
results in a Roman numeral IV.  Combining these figures under 
Table VII, the left, poorer ear IV and the right, better ear 
III result in an evaluation of 10 percent.

A May 2003 audiology examination performed by Beltone 
audiologist or hearing aid specialist "O.K.H." showed no 
responses on either ear during both the air and bone 
conduction tests and no responses on the speech recognition 
tests, resulting in 0 percent scores for both ears.

At an August 2003 VA authorized audiology examination the 
veteran stated: "I went and had another hearing test, and I 
was not supposed to be mashing on that button like I did the 
last time I was here because I did not hear anything."  The 
veteran was able to understand the examiner, but stated that 
he could do so because he was reading the examiner's lips.  
On the audiological evaluation, the veteran's pure tone 
thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
110
110
110
110
110
Left ear
110
110
110
110
110

The examiner wrote that, in light of the lack of responses to 
pure tones, he spoke to the veteran through the right and 
left ear earphones, questioning the veteran as to whether or 
not he was able to hear the pure tones.  The level of 
presentation of these questions was 60 dB in both ears.  The 
veteran responded, "No, I did not hear anything."  The 
examiner then performed speech recognition testing until 
levels of about 100 dB were reached in both ears.  At that 
time the veteran "only inconsistently gave one-half of 
Spondee word responses (e.g. oat for oatmeal)."  When the 
examiner again presented his live voice through the 
headphones with no visual cues to the veteran, asking whether 
or not he had heard a female recorded voice, the veteran 
replied, "I only heard her real faint."  In addition, 
attempts at administering a speech recognition test using the 
Maryland CNC word list resulted in 0 percent scores for both 
ears.

In his diagnosis, the examiner wrote that he was "unable to 
make a specific diagnosis in light of the fact that the 
veteran is obviously feigning a greater hearing loss than 
truly exists."  In support of this conclusion, the examiner 
wrote: "The fact that he was able to appropriately respond 
to the examiner under earphones with no visual cues at 
approximately 50 dB would certainly indicate that the degree 
of hearing loss he is trying to convey is nowhere near the 
100 dB level."  The examiner added: "The responses obtained 
at the September 2002 evaluation would be more credible."  
The examiner recommended additional testing.

In an October 2003 letter, Dr. S.L.H. stated that the veteran 
"cannot understand or hear spoken word unless he is looking 
directly at the person speaking."

At an April 2004 VA authorized audiological examination, the 
veterans' pure tone air conduction thresholds, in decibels, 
were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
90
110
110
110
105
Left ear
90
100
110
110
102.5

There was also a bone conduction test, which reflected better 
hearing in both ears, and the examiner stated that the bone 
conduction study was better than the air conduction study to 
reflect the veteran's hearing loss.  Speech recognition was 
96 percent in both ears.  He also stated that the test 
results were inconsistent, suggesting that the veteran was 
unable to respond to pulsing pure tone stimuli for unknown 
reasons.  He explained that the veteran reported not hearing 
the beeping sounds until the levels indicated above, but that 
these levels were "so significantly different than the 
speech recognition levels that they cannot be accurate."

In rendering its findings, the Board has the responsibility 
of weighing the evidence, including the medical evidence, for 
purposes of determining where to give credit and where to 
withhold the same. Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In so 
doing, the Board cannot make its own independent medical 
determinations, but must rely on the competent, probative 
medical evidence of record.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  The opinions of 
health care professionals, including audiologists, are not 
conclusive and are not entitled to absolute deference.  They 
must be supported by clinical evidence, Black v. Brown, 5 
Vet. App. 177, 180 (1995) and based on accurate factual 
premises.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Here, both the August 2003 and April 2004 audiology examiners 
found that the results of the audiological examinations were 
not valid, either because the veteran was feigning a greater 
hearing loss than truly exists, or for some other reasons was 
unable to hear the puretone pulse while being able to hear 
speech.  In addition, the September 2002 examiner expressed 
concerns regarding the accuracy of audiological testing on 
the veteran.  The Board need not address the allegation that 
the August 2003 examination was invalid due to the veteran 
"feigning" hearing loss.  The August 2003 and April 2004 
examiners based their conclusions that the tests they 
conducted were invalid on the clinical evidence, they 
described this evidence accurately, and they explained the 
reasons why the test results were invalid.  Based on these 
competent, probative medical opinions, the Board finds that 
the results of the August 2003 and April 2004 audiology 
examinations, as well as the similar results from the May 
2003 Beltone audiogram, do not constitute a valid basis on 
which to render a decision regarding the level of the 
veteran's hearing loss.

The veteran disputed the findings as to the validity of the 
audiological examinations in an October 2003 Statement in 
Support of Claim (VA Form 21-4138) and, in October 2003 
correspondence with a Congressman, expressed the belief that 
one of the examiners, apparently the August 2003 examiner, 
falsified information because he questioned the examiner's 
findings.  The veteran is not, however, competent to testify 
as to the validity of the audiological examinations, as he is 
a layman and questions involving the validity of the 
examinations requires medical expertise to answer them.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  In addition, 
the lay statements and statements of Dr. SLH indicating that 
the veteran's hearing has worsened over the years and is now 
extremely poor cannot be used to evaluate the level of the 
veteran's hearing loss, because such evaluation must made by 
a state licensed audiologist and must be based on puretone 
audiometry testing and a controlled speech discrimination 
test.  38 C.F.R. § 4.85(a) (2004).

In sum, the preponderance of the competent, probative 
evidence reflects that the only valid audiological 
examination was the September 2002 VA authorized audiological 
examination.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102 (2003); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  Based on this examination, the veteran's 
bilateral hearing loss must be evaluated at 10 percent 
disabling.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  As the April 2003 SOC changed the effective date of 
the veteran's 0 percent evaluation to June 28, 2002, the date 
of the first letter from Dr. SLH, this should also be the 
effective date of the 10 percent evaluation, as the veteran 
may be presumed to have had this level of hearing loss at the 
time of his informal claim.  See Fenderson v. West, 12 Vet. 
App. at 125-26.


Tinnitus

In his formal, July 2002 claim and his informal claim, the 
June 2002 letter from Dr. SLH, the only alleged disability 
was hearing loss.  At the September 2002 examination, the 
veteran denied any significant tinnitus.  Similarly, no 
tinnitus was reported at the August 2003 examination.  At the 
April 2004 examination, the veteran noted tinnitus at the 
frequency of 7 times per week for 40 years, beginning after 
exposure to routine exposure to noise during military 
service.  In the Written Brief Presentation of the veteran's 
authorized representative, service connection for tinnitus 
was specifically requested.  Consequently, this matter is 
referred to the RO for all appropriate development and 
consideration.



ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 10 percent is granted for 
the veteran's bilateral hearing loss, effective June 28, 
2002.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



